DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Ye et al. [US 20070032896 A1] teaches aerial image measurements to improve the calibration of both the optical model and the resist model components of the lithography simulation model. Aerial images produced by an exposure tool are measured using an image sensor array loaded into the exposure tool. Multiple embodiments of measuring aerial image information and using the measured aerial image information to calibrate the optical model and the resist model. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for the qualification of a mask for microlithography as claimed, more specifically, the method comprising steps of predefining at least one boundary condition which must be satisfied by wafer structures to be produced on a wafer, obtaining registration data by registration measurement of the mask structures on the mask, measuring a plurality of aerial images of the mask, determining an effect of at least one of the aerial images on the wafer by use of a
simulation for predicting the wafer structures producible by use of the mask, and
setting off a plurality of measured aerial images against the registration data to
increase accuracy of positioning of the aerial images in predicting the wafer structures
producible by use of the mask, wherein a resist model and/or an etching model are/is used for determining the effect of at least one of the aerial images on the wafer, in combination with the other elements required by claim 1.
	With regard to claim 14, the prior art of record does not anticipate nor render obvious to one skilled in the art a system for the qualification of a mask for microlithography as claimed, more specifically the system comprising a computing unit for predicting wafer structures from a measured aerial image, wherein the computing unit is configured to set off a plurality of captured aerial images against the registration data to increase accuracy of positioning of the aerial images in predicting the wafer structures from the measured aerial image, in combination with the other elements required by claim 14.
	With regard to claim 23, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for the qualification of a mask for microlithography as claimed, more specifically the method comprising steps of determining an effect of at least one of the aerial images on the wafer by use of a
simulation for predicting the wafer structures producible by use of the mask, and
setting off a plurality of measured aerial images against the registration data to
increase accuracy of positioning of the aerial images in predicting the wafer structures
producible by use of the mask, wherein a resist model and/or an etching model are/is used for determining the effect of at least one of the aerial images on the wafer, and wherein uncertainties in the simulation and/or statistical fluctuations are taken into account in the qualification of the mask, in combination with the other elements required by claim 23.
	Claims 2-13, 15-22 and 24 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882